ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Parsons Government Services, Inc.               )         ASBCA No. 58912
                                                )
Under Contract No. F41624-00-D-8024 et al.      )

APPEARANCE FOR THE APPELLANT:                             Kevin J. Slattum, Esq.
                                                           Pillsbury Winthrop Shaw Pittman LLP
                                                           Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                           E. Michael Chiaparas, Esq.
                                                           DCMA Chief Trial Attorney
                                                          Carol L. Matsunaga, Esq.
                                                           Senior Trial Attorney
                                                           Defense Contract Management Agency
                                                           Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 November 2015


                                                    MARK N. STE       LER
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58912, Appeal of Parsons
Government Services, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals